Title: To Thomas Jefferson from Maria Cosway, 10 December [1787]
From: Cosway, Maria
To: Jefferson, Thomas



My dear friend
London 10 December [1787]

You promised to come to breakfast with Me the Morning of My departure, and to Accompany me part of the way, did you go? I left Paris with Much regret indeed, I could not bear to take leave any More. I was Confus’d and distracted, you Must have thought me so when you saw me in the Evening; why is it My fortune to find Amiable people where I go, and why am I to be obliged to part with them! T’is very Cruel: I hope our Correspondance will be More frequent and punctual then our Meetings were while I was in Paris. I suspected the reason, and would not reproach you since I know your Objection to Company. You are happy you can follow so Much your inclinations. I wish I could do the same. I do all I can, but with little success, perhaps I dont know how to go about it.
We have had a very good journey, except the two last days I was very ill. It has been a pleasure to Me to find My relations and friends, but it does not lessen the pain of finding My self so far from those of Paris. Accept this short letter this time. I Mean to send a Much longer one soon, but Mean while answer Me this by a long one. I hope your lovely daughters are well. Remember Me to Mr. Short, & believe me ever Yours Most affly.,

M. Cosway

Mr. Cosway desires his Compliments.

